Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the ratchet tensioner".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 8, 9, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lemex (US 1669418).
Re’ Claim 1. Lemex discloses A quick release assembly comprising:
a main body (Shown in Fig. 2) having a first end (lower end toward 33), a second end (upper end toward 9), and an opening between the first end and the second end (opening in which 16 closes), wherein the first end comprises a first receiving portion, and wherein the second end comprises a second receiving portion;
a cover member (outer casing closing the inner workings) between the first end and the second end:
a pin 16 movably disposed between the main body and the cover member, wherein the pin comprises a slot at 25; and
a lever 27, 22 pivotably mounted at the opening of the main body, wherein a first end of the lever 22 is at the slot of the pin, wherein a second end 27 of the lever extends from a side of the main body (shown in Fig. 2);
wherein the pin is configured to move between the first end and the second end of the main body in response to pivoting of the lever.
Re’ Claim 4. Lemex discloses The quick release assembly of claim 1 wherein the main body comprises a contact surface inside of the apparatus, wherein the quick release assembly comprises a rectangular channel configured to receive the pin 16 (shown in Fig. 3), wherein the contact surface forms one side of the rectangular channel, and wherein an interior surface of the cover member (outer portion of the hook) forms the remaining sides of the rectangular channel.
Re’ Claim 5. Lemex discloses The quick release assembly of claim 1 wherein the main body comprises a contact surface and a relief cut surface (12), wherein the pin is between the contact surface and the cover member, and wherein the relief cut surface is adjacent to the contact surface.  
Re’ Claim 6. Lemex discloses The quick release assembly of claim 5 wherein the relief cut surface is adjacent to the pin (Fig. 2).
Re’ Claim 8. Lemex discloses The quick release assembly of claim 1 wherein the second receiving portion is configured to receive a ring, and wherein the pin is configured to secure the ring within the second receiving portion (Clearly shown in Fig. 2). 
Re’ Claim 9. Lemex discloses The quick release assembly of claim 1 wherein the slot of the pin is adjacent the opening of the main body (Clearly shown in Fig. 2).
Re’ Claim 10. Lemex discloses The quick release assembly of claim 1 wherein the first receiving portion is configured to receive a connecting member (Clearly shown in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemex (US 1669418) in view of Zavala (US 20170130762).
Re’ Claim 2-3. The quick release assembly of claim 1 further comprising a resilient member 31 but does not teach the resilient member between a bearing surface of the main body and the pin, or wherein an end of the pin comprises a tab, and wherein the second end of the main body comprises a groove configured to receive the tab.
Zavala teaches a resilient member 3 as claimed and wherein an end of the pin comprises a tab (end of 2), and wherein the second end of the main body comprises a groove (shown at 4 in fig. 2) configured to receive the tab. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the resilient member of Zavala in the invention of Lemex in order to allow for a less exposed biasing means, and a more secure lock. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemex (US 1669418).
Re’ Claim 7. Lemex does not disclose The quick release assembly of claim 5 further comprising a drainage opening between the cover member and the relief cut surface. The Examiner takes official notice that it is old and well known in the art at the time of the invention to use drainage holes for a variety of apparatuses which would come in contact with water. It would have been obvious in this case as you would not want water to rust or stagnate in the inner workings of the lock/hook.

Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrinsky et al. (US 4655447) in view of Lemex (US 1669418).
Re’ Claim 11. Dubrinsky discloses A quick release system comprising:
a strap adjusting member (detailed in claim 6);
a strap assembly comprising a strap and a ring (See fig. 3), wherein the strap is connected to the strap adjusting member;
a quick release assembly (detailed in claim 1) removably connected to the strap,
Dubrinsky does not teach the Quick disconnect device below:
 the quick release assembly having a main body, a cover member, a pin, and a lever, wherein the main body has a first end, a second end, and an opening between the first end and the second end, wherein the first end comprises a first receiving portion, and wherein the second end comprises a second receiving portion, wherein the cover member is between the first end and the second end, wherein the pin is movably disposed between the main body and the cover member, wherein the pin comprises a slot, wherein the lever is pivotably mounted at the opening of the main body, wherein a first end of the lever is at the slot of the pin, and wherein a second end of the lever extends from a side of the main body; and a connecting member between the quick release assembly and the strap adjusting member: wherein the second receiving portion is configured to receive the ring, and wherein an end of the pin is configured to move within the second receiving portion of the main body in response to movement of the lever.
Lemex teaches the elements that Dubrinsky lacks above. The Rejections of claim set 1-10 above are applied mutatis mutandis to the claim limitations of claim 11-17. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the quick disconnect assembly of Lemex in the invention of Dubrinsky in order to provide a simple and effective means of disconnecting from the straps. 
Re’ Claim 18. Dubrinsky teaches wherein the connecting member Strap inherently comprises a webbing of fibers. 

Re’ Claim 19 Dubrinsky does not specifically teach The quick release system of claim 11 wherein the connecting member comprises a textile webbing with a 10,000 Ib. breaking strength classification. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the desired strength straps, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case it would have been obvious to provide a strap capable of withstanding a strong enough force without breaking.

Re’ Claim 20 Dubrinsky does not specifically teach wherein the strap adjusting member comprises a ratchet tensioner. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ratchet, the examiner takes official notice that it is old and well known in the art at the time of the invention to use ratchets to tighten/loosen straps.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642